Citation Nr: 1827998	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability. 

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1982 to November 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back disability is related to an injury sustained on active duty.  A September 1983 service treatment record (STR) notes the Veteran's complaint of lower back pain.  It was noted that he was a mechanic and may have strained a muscle.  A March 1984 STR notes that the Veteran was seen three days prior for a pinched sciatic nerve and was placed on bed rest.  On October 1989 service separation examination, his spine was normal on clinical evaluation.

At the November 2017 Board hearing, the Veteran testified that during his Texas National Guard service, beginning in 1989 (following his back injury in service), he was unable to fully participate in physical training due to back pain.  The Veteran's complete Texas National Guard records are not associated with the record; it does not appear they were sought.  Records confirming the 1989 treatment would support a continuity theory of substantiating the Veteran's claim.  Consequently, a remand for such development is necessary.

Regarding the claim of service connection for a left knee disability, on May 2011 VA examination the diagnosis was a left knee strain.  The examiner noted the Veteran's report of left knee pain in service and the normal X-ray findings then, and opined "with only one clinical entry, a normal x-ray and no symptoms documented at separation", the Veteran's current left knee disability was less likely than not caused by or the result of his active duty service.  The opinion does not reflect consideration of the Veteran's lay reports that he has had left knee pain since service, and is inadequate for rating purposes.  Another examination is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the Veteran's Texas National Guard unit (following his discharge from active duty) with a request for the Veteran's complete STRs and service personnel records (generated while he was assigned to the unit).  If the records were retired to a records storage facility, the facility should be identified and contacted for such records.  If such records are not available, because they were destroyed or are irretrievably lost, it should be so certified for the record.  If additional records are received, the AOJ should arrange for any further development suggested by information therein.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his left knee disability.  Based on review of the record (to include this remand), and examination and interview of the Veteran, the examiner should:

(a) Identify (by diagnosis) each left knee disability found.

(b) Identify the likely etiology for left knee disability diagnosed. Specifically, is it at least as likely as not (a 50% or better probability) that such is etiologically related to the Veteran's service, to include his documented complaints therein?  If not, please identify the etiology considered more likely.  The examiner must specifically consider and address the Veteran's pertinent STRs and his lay testimony regarding continuity of left knee pain since service.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

